Citation Nr: 1017886	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-29 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia, undifferentiated type, prior to April 22, 
2009.

2.  Entitlement to a rating in excess of 70 percent for 
schizophrenia, undifferentiated type, from April 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to 
March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision in which the RO, inter 
alia, denied the Veteran's claim for a rating in excess of 
50 percent for schizophrenia, undifferentiated type.  In 
March 2003, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in September 2003, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2003.

In February 2008, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran requested, and the undersigned granted, 
a 30-day abeyance period for submission of additional 
evidence.  The Veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board has accepted the additionally-received evidence for 
inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).

In April 2008, the Board remanded the claim then on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC readjudicated the claim (as reflected in 
a December 2009 supplemental SOC (SSOC)) and returned the 
matter on appeal to the Board for further consideration.

By rating decision in December 2009, the AMC granted a 70 
percent rating for schizophrenia, undifferentiated type, from 
April 22, 2009.  However, inasmuch as a higher rating is 
available for schizophrenia both before and after that date, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized the 
appeal as now encompassing both  matters set forth on the 
title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Prior to May 24, 2007, the Veteran's service-connected 
schizophrenia, undifferentiated type, was manifested by 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood, but without obsessional 
rituals, near-continuous panic, or neglect of personal 
appearance; overall, these symptoms are indicative of no more 
than occupational and social impairment with reduced 
reliability and productivity.

3.  From May 24, 2007, through April 21, 2009, the Veteran's 
service-connected schizophrenia, undifferentiated type, was 
manifested by some, but not totally incapacitating suicidal 
ideation, near-continuous depression, and impaired impulse 
control,; overall, these symptoms are indicative of no more 
than occupational and social impairment with deficiencies in 
most areas.

4.  As of  April 22, 2009, the Veteran's service-connected 
schizophrenia, undifferentiated type, has been manifested by 
gross impairment in his thought processes, inappropriate 
behavior, a tendency to violence, an intermittent inability 
to perform the activities of daily living, and a 
disorientation to time; a VA  examiner opined that the 
Veteran experiences total occupational and social impairment 
due to his mental disorder symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
schizophrenia, undifferentiated type, prior to May 24, 2007, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9204 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent, but no higher, rating for 
schizophrenia, undifferentiated type, are met for the period  
from May 24, 2007, through April 21, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.130, Diagnostic Code 9204 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
from April 22, 2009, the criteria for a 100 percent rating 
for schizophrenia, undifferentiated type, , are met,  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2002 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the April 2002 letter.

Post rating, the September 2003 SOC set forth  the pertinent 
rating criteria for evaluating mental disabilities.  A 
March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the December 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
November 2002 and April 2009 VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's February 2008 Board hearing, 
along with various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record, prior to appellate consideration of this matter,  
is warranted.

The Veteran's representative has asserted that the AMC did 
not comply with the Board's April 2008 remand instructions.  
The representative stated that none of the development 
requested by the Board had been completed, and the report of 
the VA examination requested by the Board was not of record.  
However, the Veteran's representative's assertions appear to 
be without merit, as the April 2009 VA examination report is 
of record, and all requested VA treatment records were 
obtained and associated with the claims file.  The Board 
observes that the private treatment records from Dr. E.J.O. 
have not been obtained.  In letters dated in April and 
July 2008, the AMC requested that the Veteran provide the 
necessary authorization for it to obtain records from Dr. 
E.J.O; however, the Veteran did not respond to either letter.

The Board points out that, in  order for VA to process 
claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
Moreover, VA's duty to assist is not always a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, 
the Board's instructions have been complied with to the 
extent possible, as the AMC attempted on two occasions to get 
the necessary authorization to obtain the records from Dr. 
E.J.O., and the Veteran did not provide the authorization. 
Under these circumstances, no further RO action in this 
regard is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   
Here, as indicated above, the RO has already assigned staged 
ratings for the Veteran's service-connected psychiatric 
disability.  Hence, the Board must now consider the propriety 
of the ratings at those stages, as well as whether any 
further staged rating of the disability under consideration 
is warranted..

The RO assigned the Veteran's ratings for schizophrenia, 
undifferentiated type, under Diagnostic Code 9204.  However, 
psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2009).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Carefully considering the pertinent evidence in light of the 
above,, the Board finds the record supports assignment of 
different ratings for schizophrenia at not two. but three 
stages, for time frames pertinent to the August 2001 claim 
for increase.  
Initially, the Board finds that a rating greater than 50 
percent for the Veteran's schizophrenia is not warranted at 
any time prior to May 24, 2007.

According to a Social and Industrial Field Survey completed 
in May 2002, three of the Veteran's neighbors said that he 
had arguments with every person around his house.  His 
neighbors described his behavior as erratic.  They said the 
Veteran was easily angered by anything he considered to be 
against his way of thinking.  The Veteran was bothered by 
loud noises.

In late May 2002, the Veteran was admitted to a VA hospital 
due to suicidal ideations and threats.  It was noted that the 
Veteran was extremely evasive regarding all sensitive 
questions such as what happened to his suicidal ideation 
which caused his admission.  It was further noted that the 
Veteran was calm, coherent, in contact with reality, and 
anguished by legal problems.  While in the hospital, the 
Veteran denied active self-harm ideas.  He also denied 
hearing voices of any kind.  Later during his 
hospitalization, the Veteran reported hearing voices and 
having nightmares at night.  A doctor noted a few days later 
that although the Veteran claimed to be hearing voices, that 
information did not correlate with the Veteran's behavior, 
and the Veteran appeared to have received the maximum benefit 
from staying in the hospital.  When the Veteran was informed 
that he was to be discharged from the hospital, he started to 
bang his head into the walls.  It was noted that his behavior 
was considered to be manipulative and directly related to his 
imminent discharge from the hospital.

On VA examination in November 2002, the Veteran reported that 
other people did not understand him.  The examiner observed 
that the Veteran was very selective in claiming conditions.  
It was noted that the Veteran was clean, adequately dressed, 
and groomed.  He avoided eye contact and exhibited a non-
cooperative behavior.  He responded coherently to some 
questions and avoided others.  The examiner opined that the 
Veteran was exaggerating his behavior as to present a 
psychotic state.  It was noted that the Veteran was not 
hallucinating, was not suicidal, and was not homicidal.  His 
insight and judgment were poor, and he exhibited poor impulse 
control.  The examiner found that there was a voluntary 
component as to present an exaggeration of the Veteran's 
condition, which clearly was not psychotic.  The examiner 
further stated that due to a pending court proceeding and the 
Veteran's claim for increased compensation, the Veteran had a 
clear secondary gain intention for his uncooperativeness and 
presented behavior.  The examiner assigned a GAF score of 65.

In March 2006, E.J.O., M.D., stated that the Veteran attended 
regular appointments in connection with a neuropsychiatric 
disorder.  He noted that the Veteran had been prescribed 
Aripiprazole and Quetiapine.  He opined that because of his 
mental condition, the Veteran was unable to perform any type 
of remunerative job.

A November 2006 military police report indicates that the 
Veteran was cited for a simple assault.

The Board finds that, collectively, the above-cited evidence 
reflects that,  prior to May 24, 2007, the Veteran's 
psychiatric symptoms  primarily consisted of impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  As such symptoms are indicative of no more 
than occupational and social impairment with reduced 
reliability and productivity, the Veteran's disability 
picture during the time frame in question is consistent with 
the initial 50 percent rating assigned for this period.

The Board acknowledges that, prior to May 24, 2007, the 
Veteran appeared to exhibit some symptoms indicative of a 
rating in excess of 50 percent.  For example, in 2002, the 
Veteran reported suicidal ideation, hearing voices, and also 
banging his head against a wall.  However, a doctor noted in 
June 2002 that that the Veteran's report of hearing voices 
did not correlate with his behavior, and his behavior was 
considered to be manipulative.  Additionally, the 
November 2002 VA examiner opined that the Veteran was 
exaggerating his behavior.  Both medical personnel provided 
adequate reasons for their opinions, as they commented on 
events and reasons that would spur the Veteran's behavior.  
In light of the statements given by the June 2002 doctor and 
November 2002 VA examiner, the Board finds that the Veteran's 
reporting of increased symptoms during this time period to be 
less credible.

Moreover, although the March 2006 letter from Dr. O. 
indicates that the Veteran is totally disabled, the Board 
finds the letter to be of little probative value in assessing 
the severity of the Veteran's schizophrenia prior to May 24, 
2007, as Dr. O. provided no rationale  for his opinion.

Additionally, the Board observes that the November 2002 VA 
examiner assigned the Veteran a GAF score of 65.  Under the 
DSM-IV, GAFs from 61 to 70 are indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Thus, as a GAF score of 65 is 
indicative of even less impairment than that contemplated in 
the current 50 percent rating assigned prior to May 23, 2007, 
the GAF score clearly provides no basis for assignment of any 
higher rating.

However, for the period from May 24, 2007, through April 21, 
2009, the Board finds that by resolving all reasonable doubt 
in the Veteran's favor, a 70 percent, but no higher, rating 
for the Veteran's schizophrenia is warranted.

On May 24, 2007, the Veteran reported to a VA hospital with 
complaints of auditory, visual, and tactile hallucinations.  
He said he was depressed and complained of poor sleep, poor 
appetite, crying spells, anxiety, and a loss of interest in 
activities.  He had a plan to hang himself, and he admitted 
having homicidal ideas against others.  At the time of his 
hospital admission, the Veteran was well nourished, had fair 
grooming and hygiene, and poor eye contact.  His speech was 
deemed spontaneous, of adequate volume and production, 
coherent, and fluent.  His affect was restricted.  His 
thought process was coherent, goal directed, relevant, but 
with racing thoughts.  Recent and remote memory were grossly 
intact, but his insight and judgment were poor.  The GAF 
score assigned was 25.

After a week of hospitalization, the Veteran denied ideas of 
self harm or harm to others.  He slept well and ate well.  He 
denied experiencing auditory or visual hallucinations.  He 
had fair grooming and hygiene with fair eye contact.  His 
speech was spontaneous, coherent, and fluent.  His thought 
process was coherent, goal directed, and had no racing 
thoughts.  His recent and remote memory were grossly intact, 
although insight and judgment remained poor.  At discharge, 
the GAF score assigned was 60.

In June 2007, the Veteran complained to a VA examiner of 
insomnia, depression, and auditory and visual hallucinations.  
He denied having suicidal or homicidal ideas.  His speech was 
noted to be slow.  He had delusions, and his thought process 
was deemed incoherent.  He was oriented in all spheres but 
had poor recent memory.  His judgment and insight were poor.  
However, after the interview, the examiner noted that the 
Veteran returned to the office and started a coherent and 
relevant conversation.  The GAF score assigned was 40.

In July 2007, the Veteran was admitted to a VA day hospital 
for follow-up treatment.  He slept for only two or three 
hours per day.  He had a good appetite.  The examiner stated 
that the Veteran was well nourished and developed.  He was 
clean and dressed casually.  It was noted that the Veteran 
had poor eye contact and maintained a poor rapport with the 
examiner.  No suicidal or homicidal ideas, delusions or 
obsessions, or phobias or compulsions were present.  His 
affect was blunted, and his memories were preserved.  
Judgment was deemed fair, although insight was poor.  The GAF 
score assigned was 55.

Also in July 2007, the Veteran was barred from entering a 
military base due to harassment, intimidation, and threats.

Dr. O. stated in February 2008 that the Veteran had tried to 
hold on to a job and failed.  His mental conditions had 
limited him to periods of isolation.  It was noted that the 
Veteran did not want to go outside, and that had prevented 
him from having adequate relationships.  It was Dr. O.'s 
opinion that the Veteran's schizophrenia markedly limited his 
ability to perform any type of substantially gainful 
activity.

Collectively, the Board finds that the Veteran's symptoms 
from May 24, 2007, to April 21, 2009, primarily consisted of 
suicidal ideation, intermittently illogical and irrelevant 
speech, depression, and impaired impulse control.  These 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas, and the Veteran's disability 
picture during this time frame is consistent with a 70 
percent rating.  Significantly, none of the medical examiners 
from this period gave any indication that the Veteran was 
manipulative or exaggerated his behavior.

During this time period, a rating in excess of 70 percent is 
not warranted, as the Veteran did not display a total 
occupational and social impairment due to his schizophrenia.  
Although the Veteran complained of hallucinations and 
delusions, they did not appear to be persistent.  Throughout 
this period, all of the medical records indicate that the 
Veteran was decently groomed and able to perform the 
activities of daily living.  He did not display a memory loss 
for names of close relatives, own occupation, or own name.  
Thus, the criteria for a higher (100 percent) rating for the 
period from May 24, 2007, through April 21, 2009, are not 
met.

When the Veteran was hospitalized in May 2007, he was 
assigned a GAF score of 25.  Under the DSM-IV, GAFs from 21 
to 30 are indicative of behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  A 
GAF score of 25 is certainly indicative of symptoms greater 
than those contemplated by a 70 percent rating.  However, the 
Board notes that the GAF score of 25 was given at the 
beginning of a hospitalization.  At the end of the 
hospitalization, a GAF score of 60.  As the GAF score of 25 
only appears once in the records between May 24, 2007, and 
April 21, 2009, it does not represent the Veteran's 
predominant impairment for this period.  

The other GAF scores recorded in outpatient records for this 
time period are 40 (in June 2007) and 55 (in July 2007).  A 
GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score from 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  These GAF 
scores are consistent with no more than the serious 
symptomatology contemplated in the criteria for a 70 percent 
rating.

The Board acknowledges the February 2008 letter in which Dr. 
O. opined  that the Veteran's schizophrenia markedly limited 
his ability to perform any type of substantially gainful 
activity.  However, a limited ability to perform any type of 
gainful activity is not a total occupational and social 
impairment.  A 70 percent rating represents a serious 
impairment in a recipient's earning capacity.  Thus. Dr. O.'s 
February 2008 letter supports assignment of a   70 percent 
rating for period from May 24, 2007, through April 21, 2009, 
as it further supports a finding that, during this time 
frame, the Veteran suffered from serious and marked, but 
totally incapacitating symptoms.

However, on VA examination on April 22, 2009, the examiner 
noted that the Veteran suffered from severe and 
incapacitating psychiatric symptoms that resulted in total 
occupational and social impairment, and that his prognosis 
was deemed poor.  He displayed obsessive-compulsive traits.  
It was noted that during the examination, the Veteran moved 
both of his legs laterally and stroked his upper lip with his 
left hand repeatedly.  His speech was impoverished, hesitant, 
irrelevant, and illogical.  He displayed a constricted 
affect.  His mood was anxious and depressed.  He was unable 
to do serial sevens or spell a word forward and backward.  
His orientation was not intact to time, as he was unable to 
state the exact day of the month.  However, he was intact to 
place.  His thought process was noted to be illogical, 
evasive, and tangential.  He had paranoid ideation and 
persecutory delusions.  He was able to partially understand 
that he had a problem.  He had a sleep impairment.  No 
hallucinations were present.  Although there were no panic 
attacks, homicidal thoughts, or suicidal thoughts, there was 
poor impulse control with episodes of violence.  The examiner 
indicated that the Veteran was unable to maintain minimum 
personal hygiene; that his symptoms severely impacted his 
ability to drive and go shopping; and that they prevented him 
from traveling and engaging in sports and other recreational 
activities.  While the examiner noted that the Veteran's 
emote and recent memory were normal, his immediate memory was 
severely impaired.  It was noted that the Veteran was unable 
to recall any word after a five minute delay.  The assigned 
GAF score was 50.

The Board notes that a GAF score of 50 is not indicative of a 
total occupational and social impairment.  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  In this case, the actual symptoms recorded in 
the April 22, 2009 VA examination report support the 
assignment of a 100 percent rating.  The Veteran displayed 
gross impairment in his thought processes, inappropriate 
behavior, a tendency to violence, an intermittent inability 
to perform the activities of daily living, and a 
disorientation to time.  Additionally, the VA examiner opined 
that the Veteran experiences total occupational and social 
impairment due to his mental disorder symptoms.

Under the circumstances of this case, the Board finds that, 
since April 22, 2009, the Veteran's schizophrenia  
symptomatology has more nearly approximated the criteria for 
the maximum, 100 percent rating.  See 38 C.F.R. § 4.7.

In reaching the above determinations, the Board  has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § § 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
While the Board has resolved reasonable doubt the Veteran's 
favor in reaching the decision to award higher ratings for 
schizophrenia-a 70 percent rating  for the period from May 
24, 2007, through April 21, 2009, and a 100 percent rating 
from April 22, 2009-the Board also finds that the 
preponderance of the evidence is against assignment of any 
rating higher than that awarded during any other time frame 
under consideration.  


ORDER

A rating in excess of 50 percent for schizophrenia, 
undifferentiated type, prior to May 24, 2007, is denied.

A 70 percent rating for schizophrenia, undifferentiated type, 
from May 24, 2007, through April 21, 2009, is granted, 
subject to the legal authority governing the payment of 
compensation benefits.

A  100 percent rating for schizophrenia, undifferentiated 
type, from April 22, 2009, is granted, subject to the legal 
authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


